MATERIAL CHANGE REPORT 51-102F3 Item 1Name and Address of Company Rubicon Minerals Corporation (the “Company”) Suite 1540 - 800 West Pender Street Vancouver, British Columbia V6C 2V6 Item 2Date of Material Change February 14, 2011 Item 3News Release News release was issued on February 14, 2011 over Canada Newswire and PRNewswire. Item 4Summary of Material Change On February 14, 2011, the Company announced that as a result ofa review by theBritish Columbia Securities Commission of the Company'srecently filed NI 43-101 technical report containing itsPhoenix Gold Projectmineral resource and geological potential estimates for the F2 Gold System, the Company expects to file an amended technical report for the Project. The Company will make a timely announcement if any material changes to the estimates result from an amended report. Item 5Full Description of Material Change 5.1Full Description of Material Change Please see attached news release of February 14, 2011 for further details. 5.2 Disclosure for Restructuring Transactions Not applicable Item 6Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable Item 7Omitted Information Not applicable Item 8Executive Officer David W. Adamson, President & CEO (Tel:604-623-3333) Item 9Date of Report February 24, 2011 - 1 - News Release TSX:RMX | NYSE AMEX:RBY February 14, 2011 Amended NI 43-101 Technical Report for Rubicon’s Phoenix Gold Project Rubicon Minerals Corporation (RMX:TSX | RBY:NYSE-AMEX) (the “Company”) announced today that, as a result of a review by the British Columbia Securities Commission of the Company’s recently filed NI 43-101 technical report containing its Phoenix Gold Project mineral resource and geological potential estimates for the F2 Gold System, the Company expects to file an amended technical report for the Project. The Company will make a timely announcement if any material changes to the estimates result from an amended report. RUBICON MINERALS CORPORATION "David W. Adamson" President & CEO Forward Looking Statements This news release contains statements that constitute "forward-looking statements" within the meaning of Section 21E of the United States Securities Exchange Act of 1934 and "forward looking information" within the meaning of applicable Canadian provincial securities legislation (collectively, "forward-looking statements") . Forward-looking statements often, but not always, are identified by the use of words such as "seeks", "anticipates", "believes", "plans", "estimates", "expects", "targeting" and "intends" and statements that an event or result "may", "will", "should", "could", or "might" occur or be achieved and other similar expressions. Forward-looking statements in this document include statements regarding the timing and nature of potential future disclosures and announcements by the Company. Forward-looking statements contained herein are made as of the date of this news release and the Company disclaims any obligation to update any forward-looking statements, whether as a result of new information, future events or results or otherwise, except as required by applicable securities laws. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward-looking statements.
